Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 08/13/2022 has been entered. Claims 1-18 remain pending in the Application. Claims 1, 2, 4, 7 and 14 have been amended by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications KR 10-2019-0100296, filed 08/16/2019 and KR 10-2019-0169205 , filed 12/17/2019 (Korea).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (hereafter Hwang, od record) US 20140160311 A1 in view of Park et al. (hereafter Park, of record) US 20150296112 A1, and further in view of Yu et al. (hereafter Yu, of record) US 20170108705 A1. 
In regard to independent claim 1, Hwang teaches (see Figs. 1-11) a camera module (as optical adjusting apparatus 10, see Abstract, paragraphs [03, 08-20, 40-51, 52-58, 64-70, 84-90]) comprising: 
a carrier configured to accommodate a lens module therein (i.e. as first base 140 accommodating lens holder 120, with lens barrel 110 and adjusting lens 100, paragraphs [41, 45-53]); 
a housing configured to accommodate the lens module and the carrier therein (second base 160 with 166, 162, paragraphs [41, 47, 64]); 
a focusing unit comprising a first magnet disposed in the carrier and a first coil disposed on a first substrate disposed on the housing (as auto focusing VCM actuator unit 300 with first magnet 320 on side of first base 140 and coil driving unit 360 on base 163, 160, paragraphs [41, 43, 45, 49, 66-70]); and 
a shake correction unit comprising a second magnet and a third magnet disposed in the lens module (i.e. as image stabilization VCM actuator unit 200 with first and second VCM units 220, 260, with magnets 222 and 262 on lens holder 120 with corresponding driving units coils 226, 266, paragraphs [41, 43, 45, 51-60]), and a second coil and a third coil disposed on a second substrate disposed on the carrier (as driving units coils 226, 266 of VCMs 220, 260, on receiving substrate 250 or top section on first base 140, paragraphs [41, 43, 45, 51-60], as depicted in e.g. Figs. 1-4), 
wherein the first magnet and the first coil are disposed to face each other in a first direction perpendicular to an optical axis (320 faces coil 360 in X direction perpendicular to optical axis in Z direction , paragraphs [43, 45-49, 66-70],  see Figs. 2), 
the second magnet and the second coil are disposed in the first direction perpendicular to the optical axis (magnet 222 and coil 226 are disposed in first direction e.g. X direction perpendicular to optical axis in Z-direction, paragraphs [43, 45-49, 51-60]), and 
the third magnet and the third coil are disposed in a second direction perpendicular to the optical axis (magnet 262 and coil 266 are disposed in second direction e.g. Y direction perpendicular to optical axis in Z-direction, paragraphs [43, 45-49, 51-60]), and 
the second magnet and the second coil, and the third magnet and the third coil, are moved together in an optical axis direction by driving force generated by the first magnet and the first coil (i.e. as 222, 226 and 262, 266 are on 250, and on base 140 which moves in Z direction for auto focusing by VCM 300, magnet 320, coil 360, paragraphs [46-49, 66-72]) 
 wherein the second substrate comprises a body portion configured to be movable with respect to the housing  (as main body portion of 250 or top side of 140 with coils 226, 266, and 250,140 is moved in optical axis Z-direction with respect to 160 by AF actuator 300, as depicted in e.g. Figs. 2-3, paragraphs [43, 45, 49, 51-61]), and an extension portion connecting the body portion (as end portion of receiving substrate 250, or end portion or receivers 142 of top section on first base 140, see paragraphs [41, 43, 45, 51-61], as depicted in e.g. Figs. 1-4, movable in z-direction by 300, with magnet 320, coil 360, paragraphs [46-49, 66-72]). 
But Hwang is silent about the orientation that the second magnet and the second coil are disposed to face each other in the first direction perpendicular to the optical axis, and the third magnet and the third coil are disposed to face each other in a second direction perpendicular to the optical axis (given that IS VCM magnets/coils 222,226 and 262, 266 face each other in Z-direction), and that the second substrate (250,top of 140) also comprises a connection portion fixed to the housing, with the extension portion connecting the body portion and the connection portion. 
However, Park teaches in the same field of invention of  Camera module (see Figs. 1-8, Title, Abstract, paragraphs [08-11, 36-47, 62-70]) and further shows that for disturbance/hand shake compensation part (600 with 610, 620, paragraphs [36-47, 62-70]) may have orientation where the second magnet and the second coil are disposed to face each other in the first direction perpendicular to the optical axis, and the third magnet and the third coil are disposed to face each other in a second direction perpendicular to the optical axis is an equivalent structure in the art (i.e. as e.g. 620 has magnet 621 faces coil 623 in first direction (same as AF VCM 700) perpendicular to optical Z-axis, and 610 has e.g. magnet 611 that faces coil 613 in second direction perpendicular to optical Z-axis paragraphs [36-47, 62-70, 10-11, 176], see Figs. 2, 8, thus providing for compensation of undesired motion e.g. as hand shake while securing reliability against external impact, and reducing power consumption for such hand shake compensation).  Therefore, because these two possible facing orientations of shake  correction magnet-coil VCMs were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute orientation where the second magnet and the second coil are disposed to face each other in  optical axis direction and the third magnet and the third coil are disposed to face each other in direction of optical axis for the orientation where that the second magnet and the second coil are disposed to face each other in the first direction perpendicular to the optical axis, and the third magnet and the third coil are disposed to face each other in a second direction perpendicular to the optical axis, and in order to provide for compensation of undesired motion, i.e. as hand shake while securing reliability against external impact, and further reducing power consumption for such hand shake compensation (see Park paragraphs [10-11, 176]) (See MPEP §2144.06).
Further, Yu teaches in the same field of invention of camera module stabilizer and electronic device (see e.g. Figs. 4-5, 12-17, Title, Abstract, paragraphs [02, 08-18, 106-115, 127-138]) and further teaches that second substrate (second board, 434, paragraphs [130, 135, 138]) also comprises a connection portion fixed to the housing, with the extension portion connecting the body portion and the connection portion (i.e. as the second board has the main body on the lens carrier/housing 431,432, the middle extension portion and the end connection portion fixed (with terminals) to the base 421, as depicted in Figs. 4, 12-16, paragraphs [130-138], where connection portion is configured to receive electrical signal, paragraphs [130-138], and therefore provides electrical actuation signal and power to coil while fixed on 420 as depicted in Figs. 4, 12-16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu having second (support) circuit board with connection portion fixed to the housing, and where the extension portion connects the body portion and the connection portion, to end portion of receiving substrate and end portion of top section on first base of Hwang in order to specify and provide the actuator driving coils in support member with electrical actuation signal and power to coil, for operation coil driving units, (see Yu, paragraphs [130-132]). 
Regarding claim 2, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the extension portion configured to be movable in the optical axis direction by the driving force generated by the first magnet and the first coil (as end portion of receiving substrate 250 or end portion or receivers 142 of top section on first base 140, as modified above, paragraphs [41, 43, 45, 51-61], as depicted in e.g. Figs. 1-4, which is movable in Z-direction by AF VCM 300, magnet 320, coil 360, paragraphs [46-49, 66-72], and paragraphs [130-138], Figs. 4, 12 of Yu). 
Regarding claim 3, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that at least a portion of the extension portion is curved (i.e. as end positions(s) of 250 or portion(s) 142 are curved, as depicted in e.g. Figs. 1-3,  paragraphs [43, 45, 51-61], and Yu, paragraphs [130-138], Figs. 4, 12.). 
Regarding claim 4, the Hwang-Park combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the second coil and the third coil are disposed on the body portion, and the extension portion extends from the body portion (as main body portion of 250 or top side of 140 with coils 226, 266, and the extension end portion(s) extending beyond the main body portion with coils, as depicted in e.g. Figs. 2-3, paragraphs [43, 45, 51-61], as modified by Yu, e.g. Figs. 4, 12). 
Regarding claim 5, the Hwang-Park combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the body portion is disposed on a side surface of the carrier (as main body portion of 250 is on a side surface of 140 with wall 146, as depicted in e.g. Figs. 2-3, paragraphs [45, 51-61]), and the extension portion is disposed between the carrier and the housing (as extension end portion(s) of 250 are between 140, 146 and base bottom 160,166 including side pillars, as depicted in e.g. Figs. 2-3, paragraphs [45, 51-61], as modified by Yu, e.g. Figs. 4, 12).  
Regarding claim 6, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the carrier defines a through-hole through which light passes (as 140 has light passing hole 145, paragraphs [63-65]), and at least a portion of the extension portion is bent along a circumference of the through-hole (i.e. as extension end portions of 250 are around circumference of 145, as depicted in Fig. 2 paragraphs [51-61, 63-65]).  
Regarding claim 7, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the extension portion has a first end connected to the body portion (i.e. as extension end portions of 250 are connected to the body of 250, as depicted in Fig. 2 paragraphs [51-61, 63-65]), and as per combination with Yu, Yu teaches that the extension portion has a second end connected to the housing and comprises the connection portion configured to receive an electrical signal and is fixed to the housing (i.e. as movable lens carrier/housing 431,432 has second board 434 providing electrical power/signal to coil, and has extension portion with second end connection portion configured to receive electrical signal, paragraphs [130-138], thus providing electrical actuation signal and power to coil while fixed on 420 as depicted in Figs. 4, 12-16). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu having support circuit board with extension portion second end connection portion configured to receive electrical signal to the receiving support member extension of Hwang in order to specify and provide actuator driving coils in support member with electrical actuation signal and power to coil, i.e. for operation coil driving units, (see Yu, paragraphs [130-132]). 
Regarding claim 8, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the connection portion is exposed outwardly of the housing through an opening disposed in a side surface of the housing (i.e. as due to combination with Yu, the connection portion of 434 is exposed outwardly of the housing through an opening disposed in a side surface of the housing, as depicted in Figs. 4, 12-16, see Yu, paragraphs [130-132]). 
Regarding claim 9, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the first substrate is disposed on the side surface of the housing (i.e. as due to combination first substrate base is also on side of housing, 160, see Figs 2-3 of Hwang and as depicted in Figs. 12-15, paragraphs [130-138 of Yu).  
Regarding claim 10, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the second coil and the third coil are both disposed closer to the optical axis than the first coil (as coil 226 of 220 and coil 266 of 260 are closer to optical axis in the center of lens 100 than third coil 360 in 300 as depicted in e.g. Figs. 3, 2, paragraphs [43, 45-49, 51-60]). 
Regarding claim 11, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the shake correction unit comprises a frame configured to guide a movement of the lens module (i.e. image stabilization VCM actuator unit 200 includes frame part of 140 with back walls 146 with receiving grooves 142 and bearings 150, configured to guide 120 in X-Y directions for image stabilization,  paragraphs [41, 43, 45, 51-62]), and the frame and the lens module are configured to move together in the first direction by driving force generated by the second magnet and the second coil (i.e. as at least bearing 150 and 120 move in e.g. X direction by VCM 220 with www, 226, paragraphs [51-61, 85], Figs. 2-3).  
Regarding claim 12, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that a reinforcing plate is disposed inside the frame, and a portion of the reinforcing plate is exposed outwardly of the frame (as frame part of 140 with back wall and projection with 146 in frame and portion exposed outwardly as depicted in Figs. 2-3, paragraphs [59-62]).  
Regarding claim 13, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the lens module (120) is configured to move in the second direction by driving force generated by the third magnet and the third coil (i.e. as VCM 220 actuator with e.g. VCM 260 with 262, 266, driving the 120 in second  e.g. Y-direction, paragraphs [51-58, 85], Figs. 2-3).  

In regard to independent claim 14, Hwang teaches (see Figs. 1-11) a camera module (as optical adjusting apparatus 10, see Abstract, paragraphs [03, 08-20, 40-51, 52-58, 64-70, 84-90]) comprising: 
a carrier configured to accommodate a lens module therein (i.e. as first base 140 accommodating lens holder 120, with lens barrel 110 and adjusting lens 100, paragraphs [41, 45-53]); 
a housing configured to accommodate the lens module and the carrier therein (second base 160 with 166, 162, paragraphs [41, 47, 64]); 
a focusing unit comprising a first magnet disposed in the carrier and a first coil disposed to face the first magnet in a first direction perpendicular to an optical axis (as auto focusing VCM actuator unit 300 with first magnet 320 on side of first base 140 and coil driving unit 360 on side base 163 on base 160 where 320 faces coil 360 in e.g. X direction perpendicular to optical axis in Z direction, paragraphs [41, 43, 45, 49, 66-70]); 
a shake correction unit (i.e. as image stabilization VCM actuator unit 200 with first and second VCM units 220, 260, with magnets 222 and 262 on lens holder 120 with corresponding driving units coils 226, 266, paragraphs [41, 43, 45, 51-60]) comprising 
a second magnet and a second coil are disposed on the lens module in the first direction perpendicular to the optical axis (magnet 222 and coil 226 are disposed on 140, 120 in first direction e.g. X direction perpendicular to optical axis in Z-direction, paragraphs [43, 45-49, 51-60]), and 
a third magnet and a third coil are disposed on the lens module in a second direction perpendicular to the optical axis (magnet 262 and coil 266 are disposed on 140, 120 in second direction e.g. Y direction perpendicular to optical axis in Z-direction, paragraphs [43, 45-49, 51-60]); and 
a substrate, on which the second coil and the third coil are disposed, disposed on the carrier (as driving units coils 226, 266 of VCMs 220, 260, on receiving substrate 250 or top section, on first base 140, paragraphs [41, 43, 45, 51-60], as depicted in e.g. Figs. 1-4), 
wherein the lens module, the carrier, the second magnet and the third magnet, the second coil and the third coil, and the substrate are configured to move together in an optical axis direction by driving force generated by the first magnet and the first coil, and 
wherein a portion of the substrate is disposed on the carrier (as receiving substrate 250 or top section of 140, are on first base 140, paragraphs [41, 43, 45, 51-60], as depicted in e.g. Figs. 1-4).
But Hwang is silent about the orientation that the second magnet and the second coil are disposed to face each other in the first direction perpendicular to the optical axis, and the third magnet and the third coil are disposed to face each other in a second direction perpendicular to the optical axis (given that IS VCM magnets/coils 222,226 and 262, 266 face each other in Z-direction), and that another portion of the substrate  (another portion 250, 140) is disposed on the housing
However, Park teaches in the same field of invention of  Camera module (see Figs. 1-8, Title, Abstract, paragraphs [08-11, 36-47, 62-70]) and further shows that for disturbance/hand shake compensation part (600 with 610, 620, paragraphs [36-47, 62-70]) may have orientation where the second magnet and the second coil are disposed to face each other in the first direction perpendicular to the optical axis, and the third magnet and the third coil are disposed to face each other in a second direction perpendicular to the optical axis is an equivalent structure in the art (i.e. as e.g. 620 has magnet 621 faces coil 623 in first direction (same as AF VCM 700) perpendicular to optical Z-axis, and 610 has e.g. magnet 611 that faces coil 613 in second direction perpendicular to optical Z-axis paragraphs [36-47, 62-70, 10-11, 176], see Figs. 2, 8, thus providing for compensation of undesired motion e.g. as hand shake while securing reliability against external impact, and reducing power consumption for such hand shake compensation).  Therefore, because these two possible facing orientations of shake  correction magnet-coil VCMs were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute orientation where the second magnet and the second coil are disposed to face each other in  optical axis direction and the third magnet and the third coil are disposed to face each other in direction of optical axis for the orientation where that the second magnet and the second coil are disposed to face each other in the first direction perpendicular to the optical axis, and the third magnet and the third coil are disposed to face each other in a second direction perpendicular to the optical axis, and in order to provide for compensation of undesired motion, i.e. as hand shake while securing reliability against external impact, and further reducing power consumption for such hand shake compensation (see Park paragraphs [10-11, 176]) (See MPEP §2144.06).
Further, Yu teaches in the same field of invention of camera module stabilizer and electronic device (see e.g. Figs. 4-5, 12-17, Title, Abstract, paragraphs [02, 08-18, 106-115, 127-138]) and further teaches that substrate (second board, 434, paragraphs [130, 135, 138]) also comprises another portion of the substrate disposed on the housing (i.e. as the second board has the main body on lens carrier/housing 431,432, the middle extension portion and the end connection portion that is disposed, fixed (with terminals) to the base 421 housing, as depicted in Figs. 4, 12-16, paragraphs [130-138], where connection portion is configured to receive electrical signal, paragraphs [130-138], and therefore provides electrical actuation signal and power to coil while fixed on 420 as depicted in Figs. 4, 12-16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu having substrate (support) circuit board with another portion that is disposed (fixed) on the housing, to the receiving member substrate (250, and top portion of 140) of Hwang in order to specify and provide the actuator driving coils in support member with electrical actuation signal and power to coil, for operation coil driving units, (see Yu, paragraphs [130-132]). 
Regarding claim 15, the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the substrate comprises a first body portion on which the second coil is disposed, a second body portion on which the third coil is disposed (e.g. as body portions of 250 (or top section of 140) where coils e.g. 226 and 266 are disposed, Figs. 2-3, paragraphs [41, 43, 45, 51-60]), and an extension portion extending from one of the first body portion and the second body portion and disposed between the carrier and the housing (as extension end portion(s) of 250 between 140, 146 and base bottom 160,166 including side pillars, as depicted in e.g. Figs. 2-3, paragraphs [45, 51-61], and with modification per Yu, see Figs. 4, 12-16. Paragraphs [130-138]).
Regarding claim 16 , the Hwang-Park-Yu combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the extension portion has a first end connected to the body portion (i.e. as extension end portions of 250 are connected to the body of 250, as depicted in Fig. 2 paragraphs [51-61, 63-65]), and as per combination with Yu, Yu teaches that the extension portion comprises a connection portion configured to receive an electrical signal and is fixed to the housing (i.e. as movable lens carrier/housing 431,432 has second board 434 providing electrical power/signal to coil, and has extension portion with second end connection portion configured to receive electrical signal, paragraphs [130-138], thus providing electrical actuation signal and power to coil while fixed on 420 as depicted in Figs. 4, 12-16). Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu having support circuit board with extension portion second end connection portion configured to receive electrical signal to the receiving support member extension of Hwang in order to specify and provide actuator driving coils in support member with electrical actuation signal and power to coil, i.e. for operation coil driving units, (see Yu, paragraphs [130-132]). 
Regarding claim 17, the Hwang-Park combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the first direction is perpendicular to the second direction (i.e. as X and Y are perpendicular directions, as depicted in Figs. 1-4, paragraphs [40-48]). 
Regarding claim 18, the Hwang-Park combination teaches the invention as set forth above, and Hwang teaches (see Figs. 1-11) that the first body portion is elongated in the first direction, the second body portion is elongated in the second direction (i.e. as each of body portions of 250 with 226 or 266 is elongated in X or Y direction, as depicted in Figs. 2-3, paragraphs [51-59]), and the extension 21013057.2056 portion is elongated in the first direction or the second direction and is curved along the optical axis direction (i.e. as extension end portions of 250 elongated in X or Y direction and curved around Z optical axis, as depicted in Fig. 2 paragraphs [51-61, 63-65]). 


Response to Arguments

Applicant’s arguments presented in the Remarks dated 08/13/2022 with respect to claims 1 and 14  have been considered but are moot because the new ground of rejection does not rely on combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Applicant argues on pages 8-12 that the cited prior art of Hwang and Park does not disclose new amended features of claim 1 and as applied to claim 14, because Hwang and Park combination do not address the different parts of the second substrate or its connecting portion that is disposed and fixed on the housing, and also since Yu reference applied for claims 7 and 16, does not cure the deficiencies of Hwang and Park, without providing any reasons or explanations. The Examiner respectfully disagrees. With respect to the above issue, as note in the rejection above, the cited prior art of Hwang teaches most of the limitations of independent claim 1 (and 14), and together with cited prior art of Park and Yu teaches and renders obvious all limitations of claim 1 (and 14), as Hwang teaches (see Figs. 1-11) a camera module (as optical adjusting apparatus 10, see Abstract, paragraphs [03, 08-20, 40-51, 52-58, 64-70, 84-90]) comprising: 
a carrier configured to accommodate a lens module therein (i.e. as first base 140 accommodating lens holder 120, with lens barrel 110 and adjusting lens 100, paragraphs [41, 45-53]); 
a housing configured to accommodate the lens module and the carrier therein (second base 160 with 166, 162, paragraphs [41, 47, 64]); 
a focusing unit comprising a first magnet disposed in the carrier and a first coil disposed on a first substrate disposed on the housing (as auto focusing VCM actuator unit 300 with first magnet 320 on side of first base 140 and coil driving unit 360 on base 163, 160, paragraphs [41, 43, 45, 49, 66-70]); and 
a shake correction unit comprising a second magnet and a third magnet disposed in the lens module (i.e. as image stabilization VCM actuator unit 200 with first and second VCM units 220, 260, with magnets 222 and 262 on lens holder 120 with corresponding driving units coils 226, 266, paragraphs [41, 43, 45, 51-60]), and a second coil and a third coil disposed on a second substrate disposed on the carrier (as driving units coils 226, 266 of VCMs 220, 260, on receiving substrate 250 or top section on first base 140, paragraphs [41, 43, 45, 51-60], as depicted in e.g. Figs. 1-4), 
wherein the first magnet and the first coil are disposed to face each other in a first direction perpendicular to an optical axis (320 faces coil 360 in X direction perpendicular to optical axis in Z direction , paragraphs [43, 45-49, 66-70],  see Figs. 2), 
the second magnet and the second coil are disposed in the first direction perpendicular to the optical axis (magnet 222 and coil 226 are disposed in first direction e.g. X direction perpendicular to optical axis in Z-direction, paragraphs [43, 45-49, 51-60]), and 
the third magnet and the third coil are disposed in a second direction perpendicular to the optical axis (magnet 262 and coil 266 are disposed in second direction e.g. Y direction perpendicular to optical axis in Z-direction, paragraphs [43, 45-49, 51-60]), and 
the second magnet and the second coil, and the third magnet and the third coil, are moved together in an optical axis direction by driving force generated by the first magnet and the first coil (i.e. as 222, 226 and 262, 266 are on 250, and on base 140 which moves in Z direction for auto focusing by VCM 300, magnet 320, coil 360, paragraphs [46-49, 66-72]) 
 wherein the second substrate comprises a body portion configured to be movable with respect to the housing  (as main body portion of 250 or top side of 140 with coils 226, 266, and 250,140 is moved in optical axis Z-direction with respect to 160 by AF actuator 300, as depicted in e.g. Figs. 2-3, paragraphs [43, 45, 49, 51-61]), and an extension portion connecting the body portion (as end portion of receiving substrate 250, or end portion or receivers 142 of top section on first base 140, see paragraphs [41, 43, 45, 51-61], as depicted in e.g. Figs. 1-4, movable in z-direction by 300, with magnet 320, coil 360, paragraphs [46-49, 66-72]). 
But Hwang is silent about the orientation that the second magnet and the second coil are disposed to face each other in the first direction perpendicular to the optical axis, and the third magnet and the third coil are disposed to face each other in a second direction perpendicular to the optical axis (given that IS VCM magnets/coils 222,226 and 262, 266 face each other in Z-direction), and that the second substrate (250,top of 140) also comprises a connection portion fixed to the housing, with the extension portion connecting the body portion and the connection portion. 
However, Park teaches in the same field of invention of  Camera module (see Figs. 1-8, Title, Abstract, paragraphs [08-11, 36-47, 62-70]) and further shows that for disturbance/hand shake compensation part (600 with 610, 620, paragraphs [36-47, 62-70]) may have orientation where the second magnet and the second coil are disposed to face each other in the first direction perpendicular to the optical axis, and the third magnet and the third coil are disposed to face each other in a second direction perpendicular to the optical axis is an equivalent structure in the art (i.e. as e.g. 620 has magnet 621 faces coil 623 in first direction (same as AF VCM 700) perpendicular to optical Z-axis, and 610 has e.g. magnet 611 that faces coil 613 in second direction perpendicular to optical Z-axis paragraphs [36-47, 62-70, 10-11, 176], see Figs. 2, 8, thus providing for compensation of undesired motion e.g. as hand shake while securing reliability against external impact, and reducing power consumption for such hand shake compensation).  Therefore, because these two possible facing orientations of shake  correction magnet-coil VCMs were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute orientation where the second magnet and the second coil are disposed to face each other in  optical axis direction and the third magnet and the third coil are disposed to face each other in direction of optical axis for the orientation where that the second magnet and the second coil are disposed to face each other in the first direction perpendicular to the optical axis, and the third magnet and the third coil are disposed to face each other in a second direction perpendicular to the optical axis, and in order to provide for compensation of undesired motion, i.e. as hand shake while securing reliability against external impact, and further reducing power consumption for such hand shake compensation (see Park paragraphs [10-11, 176]) (See MPEP §2144.06).
Further, Yu teaches in the same field of invention of camera module stabilizer and electronic device (see e.g. Figs. 4-5, 12-17, Title, Abstract, paragraphs [02, 08-18, 106-115, 127-138]) and further teaches that second substrate (second board, 434, paragraphs [130, 135, 138]) also comprises a connection portion fixed to the housing, with the extension portion connecting the body portion and the connection portion (i.e. as the second board has the main body on the lens carrier/housing 431,432, the middle extension portion and the end connection portion fixed (with terminals) to the base 421, as depicted in Figs. 4, 12-16, paragraphs [130-138], where connection portion is configured to receive electrical signal, paragraphs [130-138], and therefore provides electrical actuation signal and power to coil while fixed on 420 as depicted in Figs. 4, 12-16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu having second (support) circuit board with connection portion fixed to the housing, and where the extension portion connects the body portion and the connection portion, to end portion of receiving substrate and end portion of top section on first base of Hwang in order to specify and provide the actuator driving coils in support member with electrical actuation signal and power to coil, for operation coil driving units, (see Yu, paragraphs [130-132]). 
Specifically, Hwang teaches a second substrate disposed on the carrier (as driving units coils 226, 266 of VCMs 220, 260, on receiving substrate 250 or top section on first base 140, paragraphs [41, 43, 45, 51-60], as depicted in e.g. Figs. 1-4). But Hwang is silent that the second substrate (250,top of 140) also comprises a connection portion fixed to the housing, with the extension portion connecting the body portion and the connection portion. However, this limitations are obvious over Yu, as Yu teaches in the same field of invention of camera module stabilizer and electronic device (see e.g. Figs. 4-5, 12-17, Title, Abstract, paragraphs [02, 08-18, 106-115, 127-138]) and further teaches that second substrate (second board, 434, paragraphs [130, 135, 138]) also comprises a connection portion fixed to the housing, with the extension portion connecting the body portion and the connection portion (i.e. as the second board has the main body on the lens carrier/housing 431,432, the middle extension portion and the end connection portion fixed (with terminals) to the base 421, as depicted in Figs. 4, 12-16, paragraphs [130-138], where connection portion is configured to receive electrical signal, paragraphs [130-138], and therefore provides electrical actuation signal and power to coil while fixed on 420 as depicted in Figs. 4, 12-16). As noted it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Yu having second (support) circuit board with connection portion fixed to the housing, and where the extension portion connects the body portion and the connection portion, to end portion of receiving substrate and end portion of top section on first base of Hwang in order to specify and provide the actuator driving coils in support member with electrical actuation signal and power to coil, for operation coil driving units, (see Yu, paragraphs [130-132]). 
Therefore the cited prior art of Hwang teaches most of the limitations of independent claim 1 (and 14), and together with cited prior art of Park and Yu teaches and renders obvious all limitations of claim 1. In addition, the above, arguments equally apply to independent claim 14 with similar limitations. 
No additional substantial arguments were presented after page 13 of the Remarks dated 08/13/2022. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872